                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK


DANTE D. MAJOR,

                    Petitioner,                 Civil Action No.
                                                9:18-CV-0418 (MAD/DEP)
      v.

JAMIE LAMANNA, Superintendent of
Green Haven Correctional Facility, 1

                    Respondent.


APPEARANCES:                                    OF COUNSEL:

FOR PETITIONER:

DANTE D. MAJOR, Pro Se
13-B-0181
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

FOR RESPONDENT:

HON. LETITIA JAMES                              MARGARET A. CIEPRISZ, ESQ.

1       Petitioner named Earl Bell as the respondent in his petition and amended
petition. Dkt. Nos. 1, 14. While this was initially the proper respondent, petitioner has
since been transferred from the Clinton Correctional Facility to the Green Haven
Correctional Facility. Dkt. No. 19. Because the proper respondent is the superintendent
of the facility in which petitioner is incarcerated, the respondent should now be updated
to "Jamie Lamanna". See Rule 2(a), Rules Governing Section 2254 Cases in the
United States District Courts ("If the petitioner is currently in custody under a state-
court judgment, the petition must name as respondent the state officer who has
custody."). The clerk will respectfully be directed to terminate the named respondent
and substitute the proper superintendent.
New York State Attorney General                Assistant Attorney General
120 Broadway
New York, NY 10271

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE


                            DECISION AND ORDER

      This is a proceeding brought by petitioner Dante D. Major, a New York

State prison inmate, seeking habeas relief. Currently pending before the

court are motions filed by petitioner seeking the appointment of counsel and

an order permitting him to engage in discovery. 2 For the reasons set forth

below, both motions are denied.

I.    BACKGROUND

      Petitioner Dante D. Major was convicted, following a jury trial held in

Otsego County Court, of the crimes of operating as a major trafficker, first-

degree criminal possession of a controlled substance, and two counts of

third-degree criminal possession of a controlled substance. People v. Major,

143 A.D.3d 1155, 1156 (3d Dep’t 2016). Petitioner's conviction was modified



2       On February 14, 2019, petitioner filed second motion for leave to amend the
petition, to which a response due on March 8, 2019. Dkt. No. 28. That motion will be
addressed by the court in due course.

                                           2
by the New York State Supreme Court, Appellate Division, Third

Department, in that the sentences imposed for the two third-degree

controlled-substance possession charges, were ordered to be served

concurrently, but the conviction was otherwise affirmed. Id. at 1160. On

January 26, 2017, the New York Court of Appeals denied petitioner's

application for leave to appeal. People v. Major, 28 N.Y.3d 1147 (2017).

      On April 5, 2018, Major filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, in which raised five grounds for relief, and

thereafter, paid the filing fee for this proceeding. Dkt. Nos. 1, 4. Petitioner

subsequently filed a motion to stay the petition on May 3, 2018, due to his

filing of a motion to vacate his conviction, pursuant to New York Criminal

Procedure Law ("CPL") § 440.10, which motion remained pending in state

court. Dkt. No. 6. On May 11, 2018, District Judge David N. Hurd denied

petitioner's motion without prejudice because it included claims not

previously asserted in the petition. Dkt. No. 7. Petitioner was advised that if

he wanted to include those claims in the present proceeding, a motion to

amend was required. Dkt. No. 7.

      In papers dated June 4, 2018 and filed with the court on June 11,

2018, petitioner simultaneously moved to amend his habeas petition to

                                       3
include several additional claims, and to stay the amended petition while he

exhausted his claims in state court. Dkt. Nos. 9, 10. There having been no

opposition to the motions, by decision and order dated July 6, 2018, District

Judge Hurd granted petitioner's motions. Dkt. Nos. 11, 12. By letter dated

February 9, 2019, petitioner informed the court that the state proceedings

had concluded, Dkt. No. 26, and the stay was lifted, Dkt. No. 28.

II.   DISCUSSION

      A.    Motion to Appoint Counsel

      By motion filed February 19, 2019, petitioner requests the appointment

of counsel. See generally Dkt. No. 30. Specifically, he seeks the assistance

of an attorney on the grounds that (1) he is indigent and has no further

resources available to retain counsel; (2) he has meritorious claims that are

likely to succeed with the aid of counsel; (3) his claims involve complex

issues; and (4) he does not has the ability or resources to further investigate

the case, nor the skills necessary to properly present them to this court. See

generally id.

      There is no constitutional right to representation by counsel in habeas

corpus proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) ("Our

cases establish that the right to appointed counsel extends to the first appeal

                                      4
of right, and no further."); see also United States v. Yousef, 395 F.3d 76, 77

(2d Cir. 2005) (per curiam). However, a court may, in its discretion, appoint

counsel for "any financially eligible person" where "the interests of justice so

require[.]" 18 U.S.C. § 3006A(a)(2)(B). In determining whether to appoint

counsel, a habeas court should "consider the petitioner's likelihood of

success on the merits of his petition, the complexity of legal issues raised by

such application and the petitioner's ability to investigate and present his

case to the federal habeas court." Soto v. Walker, No. 00-CV-0197, 2005 WL

2260340, at *4 (N.D.N.Y. Sept. 15, 2005) (McAvoy, J.); see Green v.

Abrams, 984 F.2d 41, 47 (2d Cir. 1993); Hodge v. Police Officers, 802 F.2d

58, 60-61 (2d Cir. 1986); Coita v. Leonardo, No. 96-CV-1044, 1998 WL

187416, at *1 (N.D.N.Y. Apr. 14, 1998) (Pooler, J.). When a petitioner's

claims may " 'fairly be heard on written submissions,' a habeas petitioner's

request for counsel should ordinarily be denied." Reynolds v. Greene, No.

05-CV-1539, 2010 WL 604179, at *2 (N.D.N.Y. Feb. 16, 2010) (quoting Brito

v. Burge, No. 04-CV-1815, 2005 WL 1837954, at *1 (S.D.N.Y. Aug. 3,

2005)).

      Following an initial administrative closure of this proceeding, plaintiff

paid the statutory filing fee on May 3, 2018. Dkt. Nos. 3, 4. Thereafter, on

                                       5
January 22, 2019, plaintiff sought leave to proceed in forma pauperis, which

was denied in light of the fact that he had previously paid the filing fee. Dkt.

Nos. 22, 23, 24. Because petitioner is not proceeding in this matter in forma

pauperis, he is not eligible for the appointment of counsel. See, e.g.,

Defreitas v. Kirkpatrick, 16-CV-0638, 2017 WL 878445, at *1 (N.D.N.Y. Mar.

6, 2017) (Baxter, M.J.). ("Petitioner has not been granted in forma[] pauperis

status, and therefore is ineligible for appointment of counsel.").

      Notwithstanding petitioner's payment of the statutory filing fee,

petitioner asserts that he is indigent. Dkt. No. 30-2 at 3 (citing Dkt. No. 22).

Even assuming petitioner was a "financially eligible person" pursuant to 18

U.S.C. § 3006A(a)(2)(B), he has failed to set forth any "special reason" why

appointment of counsel would be more likely to lead to a just determination

of his claims. Hodge, 802 F.2d at 62. Although petitioner has parroted the

factors by which the court determines whether the appointment of counsel is

warranted, see generally Dkt. No. 30, his assertions are conclusory.

Petitioner's filings to date do not suggest that his claims are overly complex

or that "appointment of counsel would be more likely to lead to a just

determination." Brito, 2005 WL 1837954 at *2 (citing Terminate Control Corp.

v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994)).

                                       6
      Moreover, petitioner has thus far been able to cogently present his

claims to the court. See Soto, 2005 WL 2260340, at *4. Further, to the extent

that petitioner's submission can be construed to contend that counsel would

be more skilled in presenting his legal arguments, those contentions alone

are insufficient to justify appointment of counsel. See Voymas v. Unger, No.

10-CV-0645, 2011 WL 2670023, at *12-13 (W.D.N.Y. Jul. 7, 2011) (holding

that despite petitioner's "layman" status, petitioner failed to demonstrate that

(1) he was "unable to present the facts relevant to disposition of his habeas

petition or to understand his legal position," (2) "the legal issues in his case

are so complicated as to require the assistance of an attorney," or (3)

"appointment of counsel would lead to a more just determination.").

      Based on the foregoing, I conclude that the appointment of counsel is

not warranted at this time. Therefore, petitioner's motion for the appointment

of counsel is denied.

      B.    Motion for Discovery

      Petitioner has also filed a motion seeking discovery pursuant to Rule 6

of the Rules Governing Section 2254 Cases in the United States District

Court ("Habeas Rules"). See generally Dkt. No. 29. Petitioner seeks a

significant body of discovery, including inter alia, the depositions of various

                                       7
investigators, surveillance information concerning petitioner's whereabouts

between June 1, 2011 and December 20, 2011, and notes and information

regarding the surveillance of various cooperating witnesses. See generally

Dkt. No. 29-2. Plaintiff's primary contention is that the discovery that he

seeks will substantiate the sixth through tenth grounds of his amended

petition. 3 Dkt. No. 29-1 at 7-8; see generally Dkt. No. 14.

      Rule 6(a) of the Habeas Rules provides, in pertinent part, that "[a]

judge may, for good cause, authorize a party to conduct discovery under the

Federal Rules of Civil Procedure and may limit the extent of discovery."

Although "[a] habeas petitioner, unlike the usual civil litigant in federal court,

is not entitled to discovery as a matter of ordinary course." Bracy v. Gramley,

520 U.S. 899, 904 (1997), "discovery may be granted upon a showing of

good cause." Drake v. Portuondo, 321 F.3d 338, 346 (2d Cir. 2003)



3      In those claims, petitioner alleges that (6) "[t]he prosecution committed
misconduct when it intentionally suppressed Brady material, which it had a duty to
disclose, during pendency of the proceedings"; (7) "[t]he prosecution committed
misconduct when it intentionally failed to preserve Brady material, which it had a duty
to disclose, during pendency of the proceedings"; (8) "[t]he prosecution knowingly
allowed a key prosecution witness to testify falsely, when it knew the testimony to be
false and failed to correct it"; (9) "[t]he defendant has found newly discovered evidence,
which if produced at trial, would have produced a different outcome in the proceeding";
and (10) "[t]he defendant was deprived of his Federal and State Constitutional rights to
the effective assistance of counsel in his defense." Dkt. No. 14.

                                            8
(quotations and citation omitted). "[W]here specific allegations before the

court show reason to believe that the petitioner may, if the facts are fully

developed, be able to demonstrate that he is . . . entitled to relief, it is the

duty of the court to provide the necessary facilities and procedures for an

adequate inquiry." Harris v. Nelson, 394 U.S. 286, 300 (1969); see also

Drake, 321 F.3d at 345.

      In an exercise of its sound discretion, a court may "deny discovery

where the petitioner provides no specific evidence that the requested

discovery would support his habeas corpus petition." Hirschfeld v. Comm'r of

Div. of Parole, 215 F.R.D. 464, 465 (S.D.N.Y. 2003). If the petitioner shows

good cause for discovery, however, "Rule 6(a) [of the Habeas Rules] makes

it clear that the scope and extent of such discovery is a matter confided to

the discretion of the District Court." Bracy, 520 U.S. at 910.

      Significantly, "Rule 6 does not license a petitioner to engage in a

'fishing expedition' by seeking documents merely to determine whether the

requested items contain any grounds that might support his petition, and not

because the documents actually advance his claims of error." Ruine v.

Walsh, No. 00-CV-3798, 2005 WL 1668855, at * 6 (S.D.N.Y. Jul. 14, 2005)

(quoting Charles v. Artuz, 21 F. Supp. 2d 168, 170 (E.D.N.Y. 1998)); see

                                        9
also Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004) ("Rule 6 does not

'sanction fishing expeditions based on a petitioner's conclusory allegations.' "

(quoting Rector v. Johnson, 120 F.3d 551, 562 (5th Cir. 1997)).

      In this case, petitioner has failed to show, at least for now, that he is

entitled to any of the discovery that he seeks. Plaintiff's discovery motion is

incredibly broad and seeks a wide swath of information from a number of

parties. Despite petitioner's allegations to the contrary, because he has not

shown that any non-disclosed Brady 4 material—that is, material that is

exculpatory or impeaching—actually exists, or that the material he seeks

would be material to the outcome of his criminal proceeding, he has not

established good cause for the discovery he seeks. See, e.g. Taylor v.

Poole, No. 07-CV-6318, 2009 WL 2634724, at *28 (S.D.N.Y. Aug. 27, 2009),

report and recommendation adopted by 2011 WL 3809887 (S.D.N.Y. Aug.

26, 2011) ("Without any showing that the evidence existed, [the petitioner]

has no basis to claim that the government withheld it."); Mannino v. Graham,

No. 06-CV- 6371, 2009 WL 2058791, at * 9 (E.D.N.Y. July 15, 2009) ("[T]o

establish a Brady violation, a petitioner must initially establish that the



4     Brady v. Maryland, 373 U.S. 83 (1963).

                                        10
evidence sought, in fact, existed." (quotations and citation omitted)). The

court cannot sanction petitioner's desire to undertake what is little more than

a fishing expedition at this time based on the conclusory allegations

contained in petitioner motion papers.

       Accordingly, petitioner's motion for discovery is denied.

III.   CONCLUSION

       Based upon the foregoing it is hereby

       ORDERED that the petitioner’s motion for the appointment of counsel

(Dkt. No. 30) is DENIED without prejudice; and it is further

       ORDERED that petitioner's motion to compel discovery of documents,

(Dkt. No. 29) is DENIED; and it is further

       ORDERED that the clerk of the court is respectfully directed to modify

the court's records as set forth in footnote number one.




Dated:       March 7, 2019
             Syracuse, New York


                                      11
